Exhibit 10.3

[Letterhead of Alabama Aircraft Industries, Inc.]

January 21, 2008

Mr. Ronald A. Aramini

1943 North 50th Street

Birmingham, Alabama 35212

Dear Ron:

On December 31, 2007, the term of your Amended And Restated Employment Agreement
(“Employment Agreement”) with Alabama Aircraft Industries, Inc., formerly named
Pemco Aviation Group, Inc., (the “Company”) expired. The purpose of this letter
is to confirm the following terms and conditions of your continued employment as
President and Chief Executive Officer of the Company:

 

  1. Position, Duties and Location. As President and Chief Executive Officer of
the Company, you have those powers and duties normally associated with the
position of President and Chief Executive Officer and such other powers and
duties as may be prescribed by the Board of Directors of the Company. You will
be based at the Company’s headquarters located in Birmingham, Alabama.

 

  2. Annual Base Salary and Stock Options. Your annual base salary will be
$285,000. You will retain all stock options that have been awarded to you with
or without regard to your Employment Agreement, and any such options that are
not fully vested shall continue to vest in accordance with the terms under which
they were awarded. Going forward, additional grants of stock options are at the
discretion of the Board of Directors of the Company and also are subject to the
applicable terms and provisions of the Company’s stock option program.

 

  3. Incentive Bonus Compensation. You will be eligible to participate in the
Company’s executive incentive compensation program under which bonus awards are
based upon individual performance and the performance of the Company. Your
target bonus will be 100% of your base salary, and you may earn up to 150% of
your target bonus. All incentive bonuses are at the discretion of the Board of
Directors of the Company, and there is no guarantee that any incentive bonuses
actually will be paid.

 

  4.

Change of Control. In the event of a “Change of Control” of the Company as
defined in EXHIBIT A hereto, all of your non-vested stock options shall
immediately become 100% vested. If (i) your Company employment is involuntarily
terminated by the Company during the 270-day period that immediately follows
such a Change of Control or (ii) you voluntarily trigger a “Good Reason
Separation” from your Company employment during the 270-day period that
immediately follows a Change of Control, you will receive payment of your annual
base salary, in the amount specified in Paragraph 2, above, for the 365-day
period that begins as of the date your employment terminates under this
sentence, with any such payment to be made in accordance with



--------------------------------------------------------------------------------

 

Company payroll procedures that apply to employees who have not terminated
Company employment as of the date of this letter. For the purposes of this
Paragraph 4, “Good Reason Separation” means your employment separation following
the initial existence of one or more of the following conditions arising without
your consent: (a) a material diminution in your base compensation; (b) a
material diminution in your authority, duties, or responsibilities; (c) a
requirement that you report to a corporate officer or employee instead of
reporting directly to the board of directors of a corporation (or similar
governing body with respect to an entity other than a corporation); (d) a
material diminution in the budget over which you retain authority; (e) a
material change in the geographic location at which you must perform the
services; and/or (f) any other action or inaction that constitutes a material
breach by the Company of the terms and conditions of your employment with the
Company. Notwithstanding the foregoing terms and provisions of this Paragraph 4,
you must provide notice to the Company of the existence of the condition
described above in this Paragraph 4 within a period not to exceed 90 days of the
initial existence of the condition, upon the notice of which the Company must be
provided a period of at least 30 days during which it may remedy the condition
and not be required to pay benefits to you under this Paragraph 4.

 

  5. Expenses. The Company shall promptly reimburse you for all reasonable
business expenses upon the timely presentation of reasonably itemized statements
of such expenses in accordance with the Company’s policies and procedures now in
force or as such policies and procedures may be modified with respect to all
executive officers of the Company. All expenses must be submitted within 30 days
of incurrence. To the extent required for compliance with Section 409A of the
Internal Revenue Code of 1986, as amended, and applicable guidance and
regulations issued thereunder by the Internal Revenue Service (collectively
hereinafter referred to as “Section 409A”), each reimbursement amount shall be
paid by the Company no later than March 15 of the year following the year in
which the expense was incurred.

 

  6. Compliance with Section 409A. To the extent applicable, you and the Company
intend that the terms and condition of your employment set forth herein shall
meet an exemption from or comply with Section 409A. If and to the extent the
Company shall determine that such terms and conditions may result in the failure
of amounts payable as provided herein to comply with the requirements of Code
Section 409A, the Company shall take such unilateral action as it deems
necessary or advisable, including without limitation, (i) any amendment or
modification of the terms and conditions of your employment to conform them to
the requirements of Code Section 409A (including, without limitation, any
amendment or modification of the terms applicable to the timing or form of any
payments), (ii) pay to you immediately or in a lump sum any amount otherwise
payable to you, provided such payment does not violate Code Section 409A, and/or
(iii) delay payment of any amounts until such amounts would otherwise not
violate Code Section 409A. Any such amendment or modification made under the
immediately preceding sentence may adversely affect your rights without your
consent. Notwithstanding any provision of this Agreement to the contrary, in the
event you are a “specified employee” (as defined in Section 409A), payments
otherwise payable to you within the six (6) months following a “separation from
service” (as defined in Section 409A) cannot commence until the earlier of
(a) the lapse of six (6) months after a “separation from service” or (b) the
date of your death. Furthermore, the first six (6) months of any such payments
of deferred compensation that are delayed due to your status as a specified
employee (if any) shall be paid at the beginning of the seventh month following
your separation from service. All remaining payments shall be made as would
ordinarily have been made under the terms and conditions of your employment set
forth herein.



--------------------------------------------------------------------------------

  7 Vacation. You will be entitled to the number of weeks of vacation per year
provided to the Company’s executive officers under the Company’s executive
vacation policy; provided, however, that your vacation shall not be less than
three weeks per calendar year.

 

  8. Employee Benefit Programs. You will be eligible to continue to participate
in the general employee benefit programs offered by the Company to its officers
and/or employees, including health and retirement programs. Eligibility for
participation in and receipt of benefits under the Company’s benefit programs is
governed by the terms, provisions and rules of the benefit programs, and the
benefit programs are subject to change by the Company at any time.

 

  9. Board Fees. You will be eligible to receive Board Fees in accordance with
applicable policies established by the Board of Directors of the Company.

 

  10. No Employment Agreement. Your Company employment will be on an at-will
basis on and after January 1, 2008. This means that either you or the Company
may end the employment relationship at any time, with or without notice or
cause. By signing below, you and we acknowledge that this letter is intended
neither to change the at-will nature of our relationship nor to create an
employment contract between you and the Company.

The Board of Directors of the Company recognizes the key leadership role you
will continue to play, the importance of your work and contributions to the
Company’s financial recovery and success, and the significant work that remains
to be done. Please feel free to contact me with any questions.

 

Very truly yours, /s/ H.T. Bowling Harold T. Bowling Chair, Compensation
Committee of Alabama
Aircraft Industries, Inc., formerly named Pemco Aviation Group, Inc.

 

Accepted: /s/ Ronald A. Aramini Ronald A. Aramini Date: 1/21/08



--------------------------------------------------------------------------------

EXHIBIT A

Change of Control

A “Change of Control” shall occur if:

(a) the individuals who, as of December 1, 1999, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to December 1, 1999 whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such an
individual were a member of the Incumbent Board; or

(b) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended), other than any
such individual, entity or group which includes a member of the Incumbent Board,
acquires (directly or indirectly) the beneficial ownership (within the meaning
of Rule 13d-3 promulgated under such Act) of more than 50% of the voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Voting Power”); or

(c) consummation of a merger or consolidation involving the Company, or a sale
or disposition of all or substantially all of the Company’s assets, or a plan of
liquidation or dissolution of the Company, other than (i) a merger or
consolidation in which the holders of the voting securities of the Company
outstanding immediately prior to the merger or consolidation hold at least a
majority of the Voting Power of the surviving corporation immediately after such
merger or consolidation, (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) by which no person,
other than any individual, entity or group which includes a member of the
Incumbent Board, acquires more than 50% of the Voting Power of the Company, or
(iii) a merger or consolidation in which the Company is the surviving
corporation and such transaction was determined not to be a Change of Control,
which transaction and determination was approved by a majority of the Board in
actions taken prior to, and with respect to, such transaction.